Citation Nr: 1754338	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-44 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to May 19, 2009 and since August 1, 2009 for severe spinal stenosis status post operative cervical spine corpectomy (hereinafter "cervical spine disability").

2.  Entitlement to an initial rating in excess of 30 percent for radiculopathy of the left upper extremity, to include consideration of an effective date earlier than February 23, 2009.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1974 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a September 2010 VA rating decision, the RO assigned the service-connected cervical spine disability a temporary rating of 100 percent effective from May 19, 2009 and continued the 30 percent rating effective from August 1, 2009.  Since the 30 percent disability rating is not the maximum rating available prior to May 19, 2009 and since August 1, 2009, the issue is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the November 2010 substantive appeal, VA Form 9, the Veteran requested a Travel Board hearing at the local RO before the Board.  The Veteran's request to withdraw his hearing request was received in October 2011.

In March 2014, the Board remanded the case for additional evidentiary development and it has been returned to the Board for appellate review.

To the extent the Veteran has made requests throughout the appeal period for an earlier effective date for the assignment of a 30 percent disability rating for radiculopathy of the left upper extremity, the Board finds that contention is contemplated within the claim on appeal for an initial rating in excess of 30 percent.

The appeal is REMANDED to the RO.





REMAND

In a September 2017 letter, the Veteran and his attorney were notified of additional evidence obtained and associated with the record since the June 2016 Supplemental Statement of the Case.  Such evidence consists of VA treatment records dated from June 2016 to July 2016.  Review of the record also shows that an August 2017 VA Disability Benefits Questionnaire (DBQ) examination was associated with the record.

The Veteran and his attorney were requested to specify whether the Veteran waives the right to have such evidence initially reviewed by the RO or to have the case sent back to the RO for initial review, and informed that if no response was received within 45 days from the date of the letter that the Board will assume the Veteran does not wish to have the Board decide the appeal at this time and will remand it to the RO for review.  Review of the record shows that no response was received by the Veteran or his attorney within 45 days of the September 2017 letter.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


